Citation Nr: 1754392	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cognitive disorder (claimed as a traumatic brain injury (TBI)).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal    from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously remanded in March 2017    for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered on the Veteran's claims for PTSD and cognitive disorder.

The March 2017 Board remand directed the RO to contact the Veteran so that             he may provide information regarding the "Bellaire" health care provider that diagnosed him as having PTSD, to obtain an addendum medical opinion if such records are received that document a diagnosis of PTSD, to schedule the Veteran      for an appropriate VA examination to determine whether the Veteran has suffered from an organic cognitive disorder during the pendency of the appeal, to readjudicate the claims on appeal, and to issue a supplemental statement of the case should the benefits sought remain denied.  The Board notes however, that it appears the appeal was prematurely returned to the Board as the RO has not completed any of the requested actions in the March 2017 remand.  Consequently, the claim must be remanded for compliance with the Board's prior instruction.  See Stegall v. West,     11 Vet. App. at 268 (1998).




As noted in the prior remand, the Veteran states that he suffers from an organic cognitive disorder.  He complains of frequent headaches, memory problems, and difficulty with concentration.  He provides a history of head trauma, to include participation in boxing and getting into fights. 

The available medical record is inconclusive as to whether or not the Veteran has a separate and distinct disability manifested by a cognitive disorder.  Records from December 2007 and June 2008 reference the Veteran having problems with his memory and test taking, and that those problems began in service.  A March 2008 PET scan showed decreased temporal and cerebellar activity.  An MRI from April 2008 showed tiny subcortical white matter abnormalities with focal lesion in the left medial temporal lobe.  However, on review of this evidence, along with a July 2008 SPECT scan that showed normal brain perfusion, and a battery neuropsychiatric testing, an October 2008 VA report essentially determined that the Veteran's difficulty with testing and concentration and mild memory problem was more   likely symptoms of his psychiatric disorder.  All of the above evidence was considered in a May 2011 VA psychiatric examination.  The examiner highlighted the conflicted findings.  She ultimately determined that the current question of whether a cognitive disorder exists was outside the scope of her practice and recommended that the Veteran receive a neurology evaluation.  A remand for this examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he provide the name, address, and contact information for the "Bellaire" health care provider that diagnosed him as having PTSD. Those records should then be requested.  In addition, obtain and associate VA treatment records dated from October 2015 to the present.  If the requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. If, and only if, newly obtained records are received  that reflect a diagnosis of PTSD, send the claims          file to the examiner who conducted the May 2011 psychiatric examination, if available, to obtain an addendum opinion with respect to whether the Veteran suffers from PTSD as a result of service.  The examiner should be asked to reconcile her opinion  with the findings received from the "Bellaire" facility.  If a    new examination is deemed necessary to respond to the request, one should be scheduled.  If that examiner is not available, a new PTSD examination should be conducted. 

3. Schedule the Veteran for a VA traumatic brain injury examination to determine whether the Veteran has suffered from an organic cognitive disorder at any time during the relevant appeal period.  Any and all studies, tests, and evaluation deemed necessary by the examiner should be performed.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination      of the Veteran, the examiner should respond to the following:

a. Specifically provide or rule out a diagnosis of a cognitive disorder.  The opinion should include a discussion of: neuropsychological assessments completed in October 2007 and December 2008, a March 2008 PET scan showing decreased temporal and cerebellar activity, an April 2008 showed tiny subcortical white matter abnormalities with focal lesion in the left medial temporal lobe, a July 2008 SPECT scan that showed normal brain perfusion, and 
the findings of an October 2008 VA neuropsychological evaluation and testing conducted at that time.

b. If a cognitive disorder is identified, the examiner should then provide an opinion as to whether it is        as least as likely as not (50 percent probability or greater) related to service. 

The rationale for any opinions expressed must be       set forth.  If the examiner cannot provide the above opinions without resorting to mere speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the above development, and any other development deemed necessary, readjudicate   the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




